Case 1:04-cr-00385-LMB Document 533-1 Filed 08/28/20 Page 1 of 2 PageID# 3450




                      Exhibit A
         Case 1:04-cr-00385-LMB Document 533-1 Filed 08/28/20 Page 2 of 2 PageID# 3451

                                                                                       Thomas Huff <thuff@law.gwu.edu>



Fwd: Re: RE: AL-TIMIMI 48054-083
5 messages

Chris Synsvoll <csynsvoll@bop.gov>                                                              Fri, Aug 28, 2020 at 2:46 PM
To: thuff@law.gwu.edu
Cc: Ian Guy <iguy@bop.gov>, Sarah Otto <sotto@bop.gov>

  Tom,

  My name is Chris Synsvoll. I am the Supervisory Attorney for the Federal Bureau of Prisons here at the Federal
  Correctional Complex in Florence, Colorado. Your email was forwarded to me for review and a response.

  The short and direct answer to your question as to whether we can hold him beyond September 1, 2020, to await
  your arrival, is no. While I understand your position and am sympathetic to it, we cannot hold him beyond that
  date given the Court's Order. The Court's Order does not give us the authority to hold him beyond that date.
  Unfortunately, if you cannot be here to pick him up on that date, we will need to work with the United States Probation
  Office and the Court to coordinate some other means of travel for him.

  Please let us know if you cannot be here, so we can begin to work to coordinate his travel by other means.


  Christopher B. Synsvoll, Supervisory Attorney
  Colorado Consolidated Legal Center
  United States Penitentiary, Administrative Maximum
  5880 Highway 67 South
  P.O. Box 8500
  Florence, CO 81226
  (719) 784-5216
  (719) 784-5285 (fax)

  Warning: The information contained in this message and any and all accompanying documents constitutes sensitive
  information. This information is the property of the United States Department of Justice, Federal Bureau of Prisons.
  If you are not the intended recipient of this information, any disclosures, copying, distribution, or the taking of any
  action in reliance of this information is strictly prohibited. If you receive this email in error, please notify me
  immediately at the above number to make arrangements for its return to me.




  >>> Thomas Huff <thuff@law.gwu.edu> 8/28/2020 12:28 PM >>>
  Hi Ms. Otto,

  Thank you for your reply. The complication for us is that we simultaneously have an appeal going on with the Fourth
  Circuit in Richmond, and our appellate brief is due on Monday, August 31. Thus, Tuesday, September 1 is close to
  impossible.

  I understand of course that Al-Timimi can't be released before the conclusion of his quarantine on September 1, but is
  there anything preventing him from being picked up two days after that date on September 3?

  Tom




  On Fri, Aug 28, 2020 at 2:19 PM Sarah Otto <sotto@bop.gov> wrote:
    Hi,
